Bell, J.
(After stating the foregoing facts.) It appears by the evidence that the fi. fa. was based upon a judgment for alimony. It is not disclosed by the record whether there had been a verdict. It may be that the fi. fa. was issued for arrears in the payment of temporary alimony awarded by the judgnient. It is not clear whether the alimony was temporary or permanent. At any rate the fi. fa. appears to have been issued upon a mere money judgment, and no question is involved as to whether the property levied upon was affected by any final verdict or judgment in rem. It appears that at the time of the sale the defendant was hard pressed; a judgment had been rendered against him for alimony, and he was having to borrow money. It was inferable that he had but little, if any, other property besides the automobile, of which he remained in possession after the sale. A part of the rents due by him to the claimant for the use of the car was applied as part payment of the purchase price. The defendant and the *269claimant had been intimate friends for some time, rooming together. It appears that the claimant “supposed” that the defendant was “supposed” to be paying alimony. Alimony is oftentimes, if not usually, paid under judgment. The claimant knew that the defendant had a wife and children, from whom he was living apart.
Applying to the evidence the principles announced in the head-notes, we think the .case was one for submission to a jury.

Judgment reversed.

Jenkins, P. J., and Stephens, J., concur.